[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            AUG 8, 2007
                             No. 06-13753                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D. C. Docket No. 05-61710-CV-JIC

EDWARD CHRISPEN,



                                                          Petitioner-Appellant,

                                  versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
James McDonough,


                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 8, 2007)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Edward Chrispen, a Florida state prisoner proceeding pro se, appeals the

denial of his habeas corpus petition filed pursuant to 28 U.S.C. § 2254. After

review, we affirm.

                                I. BACKGROUND

      In Florida state court, Chrispen was charged with one count of sexual battery

upon a child and twelve counts of possessing photographs depicting sexual

performance by a child. The photographs that provided the basis for Chrispen’s

charges were found in Chrispen’s briefcase, which he inadvertently left in an

apartment complex parking lot on the trunk of a third party’s car.

      Officer Gayle Good was called to an apartment building to check on an

unattended briefcase sitting on the trunk of a car in the parking lot. Officer Good

arrived, ran the license plate number of the car and learned that the car belonged to

a woman living in the apartment complex. Officer Good spoke with the woman,

who did not know to whom the briefcase belonged.

      Officer Good returned to her car and tried to open the briefcase to identify

the owner. Although one side of the briefcase was locked, Officer Good was easily

able to pull the briefcase open. In the briefcase Officer Good found paperwork

with Chrispen’s name on it and a yellow envelope (folded in half but not sealed).

Inside the envelope were the photographs.



                                          2
       During trial, Chrispen moved to suppress the photographs, claiming that

Officer Good’s warrantless search of his locked briefcase violated his Fourth

Amendment rights. The state trial court denied Chrispen’s motion without

explanation. The jury found Chrispen guilty on all counts. The state trial court

sentenced Chrispen to a term of life imprisonment, with a minimum of 25 years, on

the sexual battery count, and a consecutive five-year term on the twelve counts of

possessing the prohibited photographs.

       On direct appeal, Chrispen challenged the denial of his motion to suppress.

The Florida appellate court affirmed without comment. See Chrispen v. State, 912

So.2d 1239 (Fla. Dist. Ct. App. 2005), cert. denied, ___ U.S. ___, 126 S. Ct. 1356

(2006). After Chrispen’s petition for certiorari with the United States Supreme

Court was denied, Chrispen filed this § 2254 petition.

       The district court concluded that the state trial court properly denied

Chrispen’s motion to suppress because: (1) the briefcase appeared to be

abandoned, and (2) the briefcase and the envelope containing the photographs were

opened pursuant to a valid inventory search of the briefcase to determine the

owner’s identity.1 Chrispen filed this appeal. We granted a certificate of


       1
        Before so doing, the district court determined that the Stone v. Powell bar to federal
habeas review of Fourth Amendment issues did not apply because the state courts did not
consider Chrispen’s Fourth Amendment claim fully and fairly. See Tukes v. Dugger, 911 F.2d
508, 513-14 (11th Cir. 1990) (explaining that the Stone v. Powell bar does not apply when the

                                               3
appealability (“COA”) on the issue of “[w]hether the district court erred in finding

that the state trial court’s denial of appellant’s motion to suppress the fruits of an

unlawful search of his briefcase was [not] contrary to, or [did not] involve[ ] an

unreasonable application of, clearly established federal law, as determined by the

Supreme Court of the United States.”2

                                       II. DISCUSSION

       Pursuant to § 2254, we may grant habeas relief on a claim that the state court

adjudicated on the merits only if the state court decision was “contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d).

       Here, Chrispen does not argue that the state court’s decision is “contrary to”

federal law.3 Rather, the gravamen of Chrispen’s argument is that the state court’s

ruling on his motion to suppress was an unreasonable application of Supreme

Court precedent with regard to searches of personal effects, such as locked


state trial court makes no explicit factual findings relating to the Fourth Amendment issue and
the state appellate court summarily affirms). The parties do not dispute this determination on
appeal, and thus we do not consider the issue.
       2
         We note that, although our COA was misworded, our mistake did not impair the parties’
briefing of the appropriate issue.
       3
         A state court decision is “contrary to” federal law only if: (1) the state court arrives at a
conclusion opposite to that reached by the United States Supreme Court on a question of law; or
(2) the state court confronts facts that are “materially indistinguishable” from relevant Supreme
Court precedent but arrives at an opposite result from that arrived at by the Supreme Court. See
Putnam v. Head, 268 F.3d 1223, 1241 (11th Cir. 2001).

                                                   4
containers and packages.

       “[A] federal habeas court making the ‘unreasonable application’ inquiry

should ask whether the state court’s application of clearly established federal law

was objectively unreasonable.” Williams v. Taylor, 529 U.S. 362, 409, 120 S. Ct.

1495, 1521 (2000). Even if the federal habeas court concludes that the state court

applied federal law incorrectly, relief is only appropriate if the application is also

objectively unreasonable. Bell v. Cone, 535 U.S. 685, 694, 122 S. Ct. 1843, 1850

(2002); see also Wright v. Sec’y for Dep’t of Corr., 278 F.3d 1245, 1256 (11th Cir.

2002) (noting that the test does not involve deciding whether this Court would

have reached the same result as the state court if it had been deciding the issue in

the first instance).

       We first review Supreme Court precedent about searches of personal

property under the Fourth Amendment. In order to successfully challenge a search

on Fourth Amendment grounds, an individual must have “manifested a subjective

expectation of privacy in the object of the challenged search” and society must be

“willing to recognize that expectation as reasonable.” California v. Ciraolo, 476

U.S. 207, 211, 106 S. Ct. 1809, 1811 (1986). An officer may lawfully search

without a warrant property that has been abandoned by its owner. Abel v. United

States, 362 U.S. 217, 241, 80 S. Ct. 683, 698 (1960). If a person sufficiently



                                            5
exposes property to the public, his subjective expectation of privacy may no longer

be reasonable. California v. Greenwood, 486 U.S. 35, 39-40, 108 S. Ct. 1625,

1628 (1988).

      In addition, inventory searches of personal property are “a well-defined

exception to the warrant requirement of the Fourth Amendment.” Colorado v.

Bertine, 479 U.S. 367, 371, 107 S. Ct. 738, 741 (1987). An inventory search of a

defendant’s personal effects is a routine administrative procedure conducted by

police incident to arrest. Illinois v. Lafayette, 462 U.S. 640, 643, 103 S. Ct. 2605,

2608 (1983). “The justification for such searches does not rest on probable cause,

and hence the absence of a warrant is immaterial to the reasonableness of the

search.” Id. The purpose of an inventory search is to protect the owner’s property

while it is in police custody, to protect the police from claims over lost or stolen

property and to protect the police from potential dangers. South Dakota v.

Opperman, 428 U.S. 364, 369, 96 S. Ct. 3092, 3097 (1976).

      We cannot say that the Florida state court’s denial of the motion to suppress

was objectively unreasonable in light of the foregoing Supreme Court precedent.

The evidence presented to the state trial court indicates that the challenged search

was not conducted as part of a criminal investigation. Instead, Officer Good

examined the contents of what appeared to be an abandoned briefcase to identify



                                           6
the owner so that the property could be returned. No evidence was presented that

Officer Good used the guise of an identification search to look for evidence of a

crime.

         The two state courts’ rejection of Chrispen’s Fourth Amendment claim

implicitly reflects one (or both) of the following conclusions: (1) that Chrispen did

not have a reasonable expectation of privacy in the briefcase after he “abandoned”

it partially unlocked and unattended on the trunk of a third party’s car in an

apartment complex parking lot, or (2) that Officer Good’s search constituted a

reasonable inventory-like administrative search conducted for the purpose of

identifying the seemingly abandoned briefcase’s owner. Neither of these

conclusions is an objectively unreasonable application of the Supreme Court’s

Fourth Amendment jurisprudence to the facts presented.4

         The district court thus properly denied Chrispen’s § 2254 petition.

         AFFIRMED.




         4
       We do not address the government’s alternative argument that the motion to suppress
was properly denied based on the inevitable discovery doctrine.

                                              7